NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 20-3337
                                    _______________

                            UNITED STATES OF AMERICA,

                                             v.

                                 ANTHONY JACKSON
                                               Appellant
                                   _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-03-cr-00642-001)
                     District Judge: Honorable Michael M. Baylson
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a):
                                  September 23, 2022
                                  _______________

               Before: CHAGARES, Chief Judge, MCKEE, and PORTER,
                                 Circuit Judges.

                                 (Filed: October 19, 2022)

                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
PORTER, Circuit Judge.

       Anthony Jackson was resentenced under the First Step Act. He was released from

prison and sentenced to the minimum period of supervised release required by law. But

Jackson did not like the District Court’s statement of reasons, so he appealed. We hold

that Jackson lacks Article III standing to appeal the District Court’s favorable judgment,

so we will dismiss his appeal.

                                              I

       We write for the parties, so our statement of the facts and applicable law will be

brief. Jackson was convicted in 2004 for possession with intent to distribute more than

five grams of crack cocaine within one thousand feet of a school. 21 U.S.C. §§ 841(a)(1),

860(a). At the time, that conviction carried up to eighty years in prison. The District

Court sentenced Jackson to twenty-five years’ imprisonment, within the range suggested

by the Guidelines for a “career offender” in Jackson’s circumstances (262 to 327

months).

       In 2010, Congress enacted the Fair Sentencing Act, amending Jackson’s statute of

conviction “by increasing the quantity threshold from five to twenty-eight grams of

crack.” United States v. Jackson, 964 F.3d 197, 200 (3d Cir. 2020). Eight years later,

Congress enacted the First Step Act, making that same Fair Sentencing Act amendment

retroactive. Id.

       In an earlier appeal, we held that Jackson was eligible for a sentencing reduction

under the First Step Act. Id. at 206. On remand, Jackson asked the District Court for a

time-served sentence. He gave several reasons to revisit the sentence. Under current law,

                                             2
the maximum prison time for Jackson’s crime of conviction would be forty years instead

of eighty, suggesting a lower sentence could be warranted under the sentencing factors.

See 21 U.S.C. §§ 841(b)(1)(C), 860(a)(1); 18 U.S.C. § 3553(a)(3). Jackson also argued

that under our current caselaw interpreting the Sentencing Guidelines, he would not be

classified as a career offender and so he should get a lower sentencing range calculation

on resentencing. In Jackson’s view, his sentencing range under the Sentencing Guidelines

should be 110 to 137 months, and he had served 187 months.

       The United States did not oppose a sentence reduction. It conceded that it was

“unlikely” that Jackson would be considered a career offender under current caselaw.

Still, the United States argued that the District Court lacked authority to revisit Jackson’s

designation as a career offender in a First Step Act resentencing.1

       The District Court did not recalculate the Guidelines’ sentencing range. Still, the

District Court imposed a time-served sentence with the minimum of six years of

supervised release, the most favorable sentence Jackson could have received by law. See

21 U.S.C. §§ 841(b)(1)(C), 860(a)(1). But a statement of reasons accompanying the

judgment caught Jackson’s eye: the statement of reasons still classified Jackson as having

the same Guidelines’ range and criminal-history category as during his initial sentence,

consistent with Jackson’s prior classification as a career offender under the Guidelines.




1
 But see United States v. Murphy, 998 F.3d 549, 556 (3d Cir. 2021) (holding that a
district court in a First Step Act resentencing must “consider whether [the prisoner]
qualified as a career offender at that time”).
                                              3
       Jackson did not like that part of the statement of reasons, so he filed a notice of

appeal.2

                                              II

       Our analysis begins—and ends—with jurisdiction. Federal courts have the judicial

power to decide actual “Cases” or “Controversies.” U.S. Const. art. III, § 2.

       One essential aspect of this requirement is that any person invoking the power of a
       federal court must demonstrate standing to do so. This requires the litigant to
       prove that he has suffered a concrete and particularized injury that is fairly
       traceable to the challenged conduct, and is likely to be redressed by a favorable
       judicial decision.

Hollingsworth v. Perry, 570 U.S. 693, 704 (2013).

       The Article III standing requirement “must be met by persons seeking appellate

review, just as it must be met by persons appearing in courts of first instance.” Id. at 705.

“In considering a litigant’s standing to appeal, the question is whether it has experienced

an injury fairly traceable to the judgment below.” West Virginia v. EPA, 142 S. Ct. 2587,

2606 (2022) (quotation marks omitted); cf. McClung v. Silliman, 19 U.S. (6 Wheat.) 598,

603 (1821) (“The question before an appellate Court is, was the judgment correct, not the

ground on which the judgment professes to proceed.”). Federal courts review

“judgments, not opinions.” Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467

U.S. 837, 842 (1984).




2
  He also moved to correct his sentence, arguing that the District Court got the applicable
Guidelines’ sentencing range wrong. But because Jackson had filed a notice of appeal,
the District Court lacked jurisdiction to act on Jackson’s motion.
                                              4
       Jackson does not quibble with the District Court’s judgment—meaning its revised

sentence. After all, he was released from prison for time served, and he was sentenced to

the minimum term of supervised release allowed for his criminal offense. He agrees with

the District Court’s sentence, so he has no injury traceable to the judgment. Think about

it this way: if we agreed with Jackson’s argument that he is not a career offender under

the Guidelines, nothing in his time-served sentence or his period of supervised release

would need to change. There would be nothing for us to vacate or reverse. Jackson’s real

gripe is with the District Court’s statement of reasons. But his theoretical disagreement

over the correct Guidelines’ range does not amount to a concrete injury traceable to the

judgment.

       Jackson argues that he could be injured if a future judgment relies on the statement

of reasons to sentence him as a career offender. If he violates the terms of his supervised

release and the District Court decides to resentence him, Jackson believes he would be

stuck with the “career offender” criminal-history category under principles of preclusion,

subjecting him to a greater sentence. Maybe so, but a hypothetical future injury from a

hypothetical future judgment is speculative. “Allegations of possible future injury do not

satisfy the requirements of Art. III. A threatened injury must be certainly impending to

constitute injury in fact.” Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (quotation

marks omitted). “It is purely a matter of speculation whether” the District Court will ever

revoke Jackson’s supervised release and resentence him in the future. Spencer v. Kemna,

523 U.S. 1, 16 (1998). The Supreme Court has rejected analogous unadorned speculation

based on the possibility of an offender “violating the law, getting caught, and being

                                             5
convicted.” Id. at 15. We do the same here. Jackson’s “unadorned speculation will not

suffice to invoke the federal judicial power.” Simon v. E. Ky. Welfare Rts. Org., 426 U.S.

26, 44 (1976).

                                       *    *      *

      We have the power to correct judgments, not the power to write advisory opinions.

So we will dismiss Jackson’s appeal.




                                            6